Citation Nr: 1809938	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to education program "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill or Chapter 33).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and his father





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from January 2015 to June 2015, with two years, nine months, and five days of prior active service to include service in the Army National Guard and Air Force Reserves. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination of the a Department of Veterans Affairs (VA) Regional Office (RO) and Education Center.

In May 2016, the Board remanded the issue to schedule the Veteran for a Travel Board hearing.  The Veteran testified at a Travel Board hearing held in Atlanta, Georgia, in April 2017 before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.  Therefore, the RO complied with the directives of the April 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In April 2014, the Veteran made an irrevocable election to transfer any entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (the Montgomery GI Bill-Senior Reserve (MGIB-SR) to the Post 9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to education program "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill or Chapter 33) are met. 38 U.S.C. §§ 3015, 3222, 3316 (2012); 38 C.F.R. § 21.9650 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing law and regulations

Generally, VA regulations provide that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Then, after meeting the minimum service requirements, the individual makes an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under either 38 U.S.C. § chapter 30 (Montgomery GI Bill (MGIB) or Chapter 30), or 10 U.S.C. chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, application for VA education benefits.  38 C.F.R. § 21.9520  (2017).

Under 38 U.S.C. § 3222(c), the Secretary of Defense is authorized to contribute to the fund of any participant such contributions as the Secretary of Defense deems necessary or appropriate to encourage persons to enter or remain in the Armed Forces, including contributions in lieu of, or to reduce the amount of, monthly deductions under subsection (a) of that section.  38 U.S.C. § 3222(c). 

In the case of an individual for whom the Secretary of Defense made contributions under section 3222(c) of this title and who is entitled to educational assistance under Chapter 30, the Secretary shall increase the rate of the basic educational assistance allowance applicable to such individual in excess of the rate provided under subsection (a) of this section in a manner consistent with, as determined by the Secretary of Defense, the agreement entered into with such individual pursuant to the rules and regulations issued by the Secretary of Defense under section 3222(c) of this title.  38 U.S.C. § 3015(f).

For supplemental educational assistance (provided based upon critical skills or specialty or additional service), in general, an individual who made an election to receive educational assistance under Chapter 33 and who, at the time of the election, was entitled to increased educational assistance under 38 U.S.C. § 3015 (d) or section 16131(i) of title 10 shall remain entitled to increased educational assistance in the utilization of the individual's entitlement to educational assistance under this chapter.  38 U.S.C.A. § 3316.

If an individual is "eligible" for educational assistance under Chapter 33 by reason of an irrevocable election "to relinquish eligibility" under Chapter 30 and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 38 U.S.C. 3015(d), the individual remains entitled to that increase under Chapter 33.  38 C.F.R. § 21.9650(b)(1). 

If an individual is "eligible" for educational assistance under Chapter 33 by reason of an irrevocable election "to relinquish eligibility" under 10 U.S.C. chapter 1606 in accordance with the provisions of § 21.9520(c) and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 10 U.S.C. 16131(i), the individual remains entitled to that increase ("kicker") under 38 U.S.C. chapter 33.  38 C.F.R. § 21.9650(c)(1).

A claimant may appeal a decision of eligibility or entitlement to educational assistance under title 38, U.S.C., to the Board in accordance with the provisions of 38 CFR Part 20.  Further, a claimant may also appeal a decision of entitlement to educational assistance under 10 U.S.C. 510  and 10 U.S.C. chapters 106a, 1606, and 1607 to the Board in accordance with the provisions of 38 CFR Part 20 . However, a claimant may not appeal a decision of eligibility under 10 U.S.C. 510  or 10 U.S.C. chapters 106a, 1606, or 1607 or for supplemental or increased educational assistance under 10 U.S.C. 16131(i) or 38 U.S.C 3015(d), 3021, or 3316 to VA, because the Department of Defense (DOD) solely determines eligibility to supplemental and increased educational assistance under those sections.  38 C.F.R. § 21.1034 (2017).

The Veteran had service with the Army National Guard and Air Force Reserves.  In November 2012, the Veteran claimed entitlement to educational assistance benefits under the Post 9/11 GI Bill.  In January 2013, the Veteran was afforded to relinquish educational assistance benefits under either Chapter 1606, Title 10, United States Code (the Montgomery GI Bill-Senior Reserve (MGIB-SR) or Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)) to receive benefits under the Post 9/11 GI Bill.  In January 2013, the Veteran chose to relinquish benefits under Chapter 1607 (or REAP) effective January 7, 2013, the first date of enrollment at his university of choice, to receive benefits under the Post 9/11 GI Bill. 

On March 6, 2014, the Veteran signed a MGIB-SR Kicker Contract with a kicker start date of March 31, 2011.

In April 2014, the Veteran submitted a statement with his VA Form 9 in which he stated that he was now choosing to relinquish benefits under Chapter 1606 (the Montgomery GI Bill-Senior Reserve (MGIB-SR)) effective January 7, 2013, the first date of enrollment at his university of choice, to receive benefits under the Post 9/11 GI Bill..

A March 2015 supplemental statement of the case reflects that the RO received a DD Form 2384, Notice of Basic Eligibility.  The RO noted that while the Veteran is eligible for the MGIB-SR kicker, he had not relinquished benefits under Chapter 1606 (MGIB-SR).  Therefore, the RO determined that he was not eligible to receive payment for the MGIB-SR kicker under the Post 9/11 GI Bill because there was no relinquishment of Chapter 1606 (MGIB-SR) benefits. 

Although the Veteran did not complete a VA Form 22-1990 in April 2014, the Board finds that the April 2014 statement is an irrevocable election to transfer any entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) to the Post 9/11 GI Bill.  The March 2015 supplemental statement of the case indicates that the Veteran was entitled to the kicker in April 2014.  Therefore, because of the Veteran's April 2014 irrevocable election to relinquish eligibility under Chapter 1606 for Post 9/11 GI Bill educational assistance, he remains entitled to that kicker increase.  

The criteria for entitlement to education program "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill or Chapter 33) are met.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to education program "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill or Chapter 33) is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


